                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                             CIVIL ACTION


IN RE WAWA, INC.                                             This document applies to the
DATA SECURITY LITIGATION                                     Employee Track.


                                                             No.19-6019
                                                             and all related cases.

                                     MEMORANDUM
  PRATTER,J.                                                                          MAY   12, 2021

       Wawa, Inc. operates a chain of convenience stores and gas stations throughout the eastern

United States. Hackers accessed Wawa's point-of-sale systems and installed malware in March

2019 that targeted Wawa' s in-store payment terminals and gas station fuel dispensers. The hackers

obtained customer payment card information over the next several months, making it available for

purchase on the "dark web." Wawa disclosed the data breach in December 2019. Lawsuits

followed. The Court's case management plan delineated three distinct tracks for the litigation: the

Consumer Track, the Employee Track, and the Financial Institution Track. This Memorandum

addresses the Employee Track Plaintiffs.

       The named plaintiffs for the Employee Track are Shawn McGlade, a former Wawa

assistant general manager and general manager, and his wife, Karen McGlade. They bring seven

counts against Wawa in their amended class action complaint. The first five counts relate to the

data breach, asserting that Wawa negligently allowed payment card information and personally

identifiable information, such as social security numbers, of Wawa employees to be exposed.

       The Employee Plaintiffs' remaining two counts allege overtime violations for all Wawa

assistant general managers from January 2017 through January 2020. Wawa moves to dismiss all




                                                1
 seven of the counts in the Amended Complaint. For the reasons that follow, the Court will grant

 in part and deny in part Wawa' s motion to dismiss.

                                           BACKGROUND

        The Employee Plaintiffs bring claims on behalf of current and former Wawa employees,

their spouses, and also the current and former Wawa assistant general managers. The Employee

Plaintiffs assert two sets of claims against Wawa: the first set of claims concerns the data breach

and exposure of personally identifiable information, which, Employee Plaintiffs claim, included

both employee payment card information and confidential employee information, such as social

security numbers. The second set of claims concerns Wawa's alleged failure to pay its assistant

general managers overtime wages.

        As stated briefly above, in March 2019, hackers breached Wawa's point-of-sale systems

and installed malware on payment terminals and fuel dispensers, which enabled them to steal

payment card information for several months. This information was later posted for purchase on

the "dark web." Wawa disclosed the data security incident in late December 2019.

        The Employee Plaintiffs allege that Wawa required its employees to provide their

personally identifiable information, including social security numbers, as a condition of

employment, and subsequently failed to safeguard that data.          Wawa employees can use an

employee discount to purchase certain items at Wawa stores. As a result, the Employee Plaintiffs

allege that Wawa knew its employees would use their own payment cards to purchase discounted

food, beverages, and other essential items at Wawa stores during their work shifts. 1 Because Wawa

employees, like named plaintiff Mr. McGlade, took advantage of the employee discount and used




       The Employee Plaintiffs allege that Wawa "required" employees "to use their own payment cards"
to make purchases. Presumably, they could have also paid for items with cash.


                                                 2
    their own payment cards to purchase store items, the Employee Plaintiffs allege that Wawa owed

    them a duty to exercise reasonable care to protect the employees' payment card data.

           Mr. McGlade served as an assistant general manager from September 2014 until March

    2017, when he was promoted to the position of general manager. As part of his employment,

    Mr. McGlade alleges that he gave Wawa his confidential personally identifiable information and

that of his family. 2 Mr. McGlade alleges that since September 2019, several new, unauthorized

accounts were opened in his name, which led to a drop in his credit score and required his wife to

spend a substantial amount of time and effort to cancel the unauthorized accounts. The McGlades

allege that, despite Wawa's contention that the data breach was limited to payment card

information, they believe that their personally identifiable information, including social security

numbers, was also compromised.

           The Employee Plaintiffs allege that on the day the data breach was publicly announced,

neither Mr. McGlade nor any other Wawa general managers were advised that their information

had been compromised. Instead, they claim that Wawa misrepresented the data theft situation as

limited to only customer payment card information. Mr. McGlade's employment was terminated

in January 2020, shortly after the data breach was disclosed.

          Unrelated to the data breach, Mr. McGlade also alleges that, since December 2015, Wawa

has failed to pay its assistant general managers for overtime hours worked. In December 2015,

Wawa reclassified its assistant general managers as non-exempt employees under the Fair Labor

Standards Act. Even after assistant general managers were reclassified as non-exempt, which

entitled them to overtime pay, Mr. McGlade alleges that he was required to work "off the clock"


2
        Mr. McGlade alleges that, "[a]s a condition of his employment by Wawa, [he] was required to
provide his [personally identifiable information], including his social security number, home address, and
the names of his wife and minor children, among other items of confidential [personally identifiable
information]."


                                                    3
    while he was an assistant general manager. Mr. McGlade claims that he was then fired for

    enforcing Wawa's policy of not allowing assistant general managers and other employees to work

    overtime. He alleges that Wawa' s policy "ma[de] [assistant general managers] work off the

    clock." The Employee Plaintiffs rely on Gervasio v. Wawa Inc., a District of New Jersey FLSA

    case, as support for their allegations that Wawa refused to pay its assistant general managers

    overtime both when Wawa had misclassified them as exempt and after they were reclassified as

    non-exempt. 3 Gervasio eventually settled through mediation, with over 300 plaintiffs opting in to

    the class, but Mr. McGlade states that he did not opt in to the Gervasio class out of fear of

    retaliation.

                                            LEGAL ST AND ARD


            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of a complaint. The court must assess whether a complaint has "sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal,

556 U.S. 662,678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,570 (2007)). A claim

is plausible when its factual allegations are "enough to raise a right to relief above the speculative

level." Twombly, 550 U.S. 555-56.

            "The Third Circuit instructs the reviewing court to conduct a two-part analysis. First, any

legal conclusions are separated from the well-pleaded factual allegations and disregarded. Second,

the court determines whether the facts alleged establish a plausible claim for relief." Satterfield v.

Gov't Ins. Employees Co., No. 20-cv-1400, 2020 WL 7229763, at *1 (E.D. Pa. Dec. 8, 2020)

(citing Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009)). "A claim has facial




3
         The case, Gervasio v. Wawa Inc., No. 17-cv-245, 2018 WL 385189, at *1 (D.N.J. Jan. 11, 2018),
is discussed in greater detail below. See infra, note 10 and accompanying text.


                                                    4
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678.

        "Federal Rule of Civil Procedure 8(c) requires that a defendant plead an affirmative

defense, such as a statute of limitations, in his answer." Robinson v. Johnson, 313 F .3d 128, 134

(3d Cir. 2002). However, the Third Circuit Court of Appeals allows a defendant to raise an

affirmative defense, including a statute oflimitations defense, in a Rule 12(b)(6) motion when it

is clear from the face of the complaint that the claim is time-barred. Schmidt v. Skolas, 770 F.3d

241,249 (3d Cir. 2014) (citing Robinson, 313 F.3d at 134-35) (discussing the "Third Circuit Rule"

on this point).

                                           DISCUSSION

        The Employee Plaintiffs' first five claims focus on the data breach.       Count I alleges

violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law. 73 Pa. Stat.

Ann.§§ 201 et seq. This claim is that Wawa required its employees to provide their personally

identifiable information, including social security numbers, and that Wawa maintained this

information in an insecure manner that allowed hackers to access it. Employee Plaintiffs also

claim that Wawa collected and maintained employee payment card information, failed to secure

it, and allowed it to be compromised by hackers. Count II alleges Wawa was negligent for failing

to properly safeguard employee personally identifiable information. Count III alleges negligence

per se related to Wawa's breach of various statutes, laws, and regulations. Count IV alleges

negligent misrepresentation and/or fraud related to Wawa's disclosure, or rather non-disclosure,

of the data breach to its employees. Count V alleges unjust enrichment, because, the Employee




                                                5
 Plaintiffs claim, Wawa has been enriched by not paying for the necessary level of security to

protect employee information.

        The remaining two claims relate to Wawa's alleged failure to pay overtime. Count VI

alleges that Wawa violated the Fair Labor Standards Act, 29 U.S.C. § 216(b), by failing to pay

Mr. McGlade and other Wawa assistant general managers overtime wages. Count VII alleges that

Wawa violated the Pennsylvania Minimum Wage Act, 43 P.S. § 333.104(c), by failing to pay

overtime wages.

        Wawa urges the Court to dismiss, or stay, all seven counts in the Employee Plaintiffs'

Amended Complaint.

        As to the first five counts, the Court finds that the Employee Plaintiffs have sufficiently

pled their allegations related to the data breach of employee personal information, including

payment card information and confidential employee information, such as social security numbers.

Thus, at this stage, these claims will be allowed to proceed.

       The Employee Plaintiffs also seek to recover unpaid overtime wages for all Wawa assistant

general managers for the three years between January 2017 until January 2020. The Court

concludes that these claims are time-barred pursuant to the applicable statutes of limitations and,

as a result, the Court dismisses these two counts.

I.     Data Breach Claims

       The Court will first address the claims related to payment card information and then those

related to confidential employee information.




                                                 6
           A.     Payment Card Information

           Wawa argues that the Employee Plaintiffs' data security claims should be dismissed

    because they are duplicative of the data security claims in the Consumer Track. The Employee

    Plaintiffs allege that Wawa negligently allowed their payment card information to be accessed by

    hackers and that Wawa knew employees used their own payment cards while at work to purchase

    supplies to take advantage of their employee discount.         Wawa contends that the Employee

    Plaintiffs' data security claims are in the same court, with the same defendants, and the same

subject matter as the data security claims filed in the Consumer Track. Wawa points to the

allegation in the Employee Plaintiffs' Amended Complaint that Wawa employees "are 'customers'

too" because they had to use their own payment cards to purchase food and other items during

break time.

           The putative class defined in the Consumer Track Plaintiffs' Amended Complaint is

defined as anyone in the United States "who used a credit or debit card at a Wawa location

impacted by the Data Breach. " 4 Wawa argues that the Employee Plaintiffs, in their original

complaint, alleged that personally identifiable information of Wawa employees was compromised,

but that these allegations no longer appear in their Amended Complaint. Wawa argues that the

crux of the Employee Plaintiffs' data security claims in their Amended Complaint is that payment

card information was compromised, not other employment-related personally identifiable

information, such as social security numbers. Instead, Wawa asserts that the Amended Complaint

"suggests artfully that information other than payment card data may have been compromised

during the Wawa data security incident." As a result, Wawa contends that any claims made by the


4
        The proposed Amended Settlement Agreement for the Consumer Track defines the Settlement
Class as "All residents of the United States who used a credit or debit card at a Wawa iocation at any time
during the Period of the Data Security Incident of March 4, 2019 through December 12, 2019. Excluded
from the Settlement Class are Wawa's executive officers and the Judge to whom this case is assigned."


                                                    7
    Employee Plaintiffs regarding the data security incident are substantially similar to those alleged

    by the Consumer Plaintiffs. 5

           "Parallel complaints need not be completely identical to fall under [case law], which

proscribes 'substantially identical complaints.'" McKenna v. City of Phila., 304 F. App'x 89, 92

 (3d Cir. 2008) (quoting Walton v. Eaton Corp., 563 F.2d 66, 71 (3d Cir. 1977)). Wawa argues that

"[t]he benefits of consolidation would be lost if Plaintiff were permitted to amend his pleading and

separately pursue data security claims that overlap with the Consumer Track data security claims."

Wawa further argues that, as an alternative to dismissal, the Court should stay the Employee

Plaintiffs' duplicative claims. 6

           The Consumer Plaintiffs support Wawa's motion to dismiss with respect to the payment

card data breach claims. They argue that the Employee Plaintiffs' original data breach claims in

their initial complaint differed from that of the Consumer Plaintiffs and this is why the Consumer

Plaintiffs agreed at that point to proceed on separate tracks. The Consumer Plaintiffs now argue

that there is no reason for the Employee Plaintiffs to further prosecute data breach claims related

to payment card data, given the proposed settlement in the Consumer Track and the lack of

differentiation between the Consumer Track claims and the claims in the Employee Plaintiffs'

Amended Complaint. See In re Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d 355,

366 (3d Cir. 2001) ("[A] judgment pursuant to a class settlement can bar later claims based on the

allegations underlying the claims in the settled class action."). Wawa and the Consumer Plaintiffs


5
          Wawa attached to its motion to dismiss a June 30, 2020 letter that it sent to Employee Plaintiffs'
counsel discussing what information was allegedly obtained during the data security incident. However,
this letter is of no moment at the motion to dismiss stage where the Court must accept as true all well-
pleaded allegations in the Employee Plaintiffs' Amended Complaint without consideration of advocacy
among counsel.
6
         The Court notes that Wawa's motion to dismiss the Employee Track Plaintiffs' Amended
Complaint was filed before mediation had commenced and before Wawa and the Consumer Track Plaintiffs
reached a tentative resolution.


                                                     8
argue that the Employee Plaintiffs' claims, as they pertain to stolen payment card information, are

duplicative of the claims put forth by the Consumer Plaintiffs and, thus, should either be dismissed

or stayed pending the completion of the Consumer Track settlement process.

        The Employee Plaintiffs dispute that their data security claims duplicate the Consumer

Track claims. They argue that dismissal is not required when there is only superficial factual

overlap between one plaintiff group's case and another group's case simply because they involve

the same operative event. Although they acknowledge that the causes of action are similar, the

Employee Plaintiffs contend that their status as employees means they have different standing, a

different theory of liability, and a stronger claim as compared to the Consumer Track Plaintiffs.

The Employee Plaintiffs also argue that they, and their counsel, were excluded "from both the

settlement negotiations [in the Consumer Track] and access to any information about the resultant

settlement."

       They further allege that Wawa, as a condition of employment, required employees to use

their own payment cards to make purchases to utilize Wawa's employee discount, as outlined in

the Wawa Employee Handbook. Thus, the Employee Plaintiffs claim that "Wawaknew, or should

have known, that it was exposing its employees to [a] greater risk of harm due to its lax data

security measures." They also claim that Wawa failed to timely admit that hackers accessed and

stole Wawa employees' personally identifiable information, including social security numbers.

       The Employee Plaintiffs argue that the Pennsylvania Supreme Court in Dittman v. UP MC

held that Pennsylvania-based employers have a legal duty to exercise reasonable care to safeguard

the personal information of their employees. See 196 A.3d 1036, 1048 (Pa. 2018) (holding that

Pennsylvania employers owe a duty to their employees to "exercise reasonable care in collecting

and storing [employees'] personal and financial information on" employer computer systems).




                                                9
Accordingly, they contend that Wawa owes its Pennsylvania-based employees "a higher duty than

it does the members of the general public." They also argue that the law in this Circuit does not

require the "dismissal of one plaintiff groups' case in favor of another group's case simply because

there is factual overlap due to the common nucleus of operative fact surrounding the 2019 Wawa

data breach." They argue that although the causes of action among the different litigation tracks

in this case are similar, they all involve different plaintiffs and theories of liability. They also

argue that their complaint is firmly grounded in the duty established in Dittman, and is different

from the Consumer Plaintiffs' allegation that Wawa's duty arose due to the "special relationship

between Wawa and its customers."

       At the motion to dismiss stage, the Court must accept as true any well-pleaded factual

allegations in the Employee Plaintiffs' Amended Complaint. Iqbal, 556 U.S. at 678. All three

tracks in this litigation are based on the Wawa data security breach incident, but each track alleges

harms that are conceptually different because they were suffered by different plaintiffs.         In

particular, although counsel for the Employee Plaintiffs acknowledged during oral argument that

a Wawa employee who makes a purchase with his or her own payment card is "walking and talking

like a consumer," counsel qualified his answer and explained that employees are using their own

cards to take advantage of the employee discount while "they're on the clock, ... working for

Wawa," unlike consumers. Hearing Tr. 67:14-16.

       The Third Circuit Court of Appeals has held that a plaintiff has "no right to maintain two

separate actions involving the same subject matter at the same time in the same court and against

the same defendant." Walton, 563 F.2d at 70. "Walton applies when two cases: (1) take place in

the same court; (2) with the same defendants; (3) involving the same subject matter." McKenna,

304 F. App'x at 92. But "a court abuses its discretion when it enjoins a party from proceeding in




                                                 10
another suit that is not truly duplicative of the suit before it." Smith v. S.E.C., 129 F.3d 356, 361

(6th Cir. 1997). For a case to be duplicative, then, it "must be materially on all fours with the

other" and "the issues must have such an identity that a determination in one action leaves little or

nothing to be determined in the other." Grider v. Keystone Health Plan Cent., Inc., 500 F.3d 322,

330 (3d Cir. 2007) (cleaned up) (quoting Smith, 129 F.3d at 361).

        The Court cannot conclude at this point that the Employee Plaintiffs' claims related to

stolen payment card information are legally duplicative of those claims in the Consumer Track.

The instant case involves separate lawsuits filed by different plaintiffs against the same defendant.

Duplication generally involves a plaintiff filing multiple complaints that are substantially identical.

Indeed, the Third Circuit Court of Appeals in Walton, the case which Wawa invokes, highlighted

that courts "must insure that [a] plaintiff does not use the incorrect posture of filing duplicative

complaints for the purpose of circumventing" the Federal Rules of Civil Procedure. 563 F.2d at

71. Here, the Court has separated the litigation into tracks based on three separate groups of

plaintiffs who filed lawsuits pertaining to the Wawa data breach. Because the Court does not find

the Employee Plaintiffs' claims related to payment card information to be legally duplicative of

those in the Consumer Track at this time, it declines to dismiss or otherwise stay these claims.

       B.      Personally Identifiable Information

       In addition to alleging that payment card information was compromised, the Employee

Plaintiffs also allege that Wawa allowed employee personally identifiable information to be

exposed, including social security numbers. Wawa argues that the Employee Plaintiffs' Amended

Complaint removed all claims related to such potentially exposed information that were initially

included in their original complaint. Wawa contends that their Amended Complaint, unlike their




                                                 11
 original complaint, no longer contains any allegations that personally identifiable information, or

"HR information" as Wawa labels it, was compromised.

        In their Amended Complaint, the Employee Plaintiffs first refer to personally identifiable

information as "including at least credit and debit card numbers, expiration dates, and cardholder

names," but later expand that definition to also include social security numbers. As explained by

counsel for both parties during oral argument, personally identifiable information can be

considered a term of art. Hearing Tr. 87:17-25, 92:20-22. Counsel for the Employee Plaintiffs

emphasized during oral argument that the McGlades' "personal identifiable information" was

compromised and that "it's not limited to credit card information." Id. at 92:24-25-93:1-16.

Although it may not be the model of clarity in all respects, and the line between the two claims is

at times somewhat unclear, the Court is satisfied that the Amended Complaint sufficiently sets out

claims related to allegedly stolen employee payment card information and compromised

personally identifiable information, including social security numbers.

        Specifically, the Employee Plaintiffs allege that Wawa failed to protect the employees'

personally identifiable information and, thus, breached the duty owed to them as described in

Dittman. Mr. McGlade claims that someone other than he opened up accounts in his name using

his social security number and other confidential information he had entrusted to Wawa. The

Employee Plaintiffs allege that "unknown cyber-criminals" obtained employee personally

identifiable information "by accessing the unsecured computers of Wawa."           The Employee

Plaintiffs allege that Wawa's payment card data breach led to, or occurred at the same time as, the

alleged breach of Wawa employees' personally identifiable information stored on Wawa's

computer systems. Mr. McGlade describes several recent incidents involving the theft of his

identity and alleges that they "would not have happened had Wawa fulfilled its common law duty




                                                12
to protect the [personally identifiable information] of its employees, including their payment card

information, from the Data Breach."

        At this point in the litigation, the Employee Plaintiffs' allegations that employee personally

identifiable information stored on Wawa computers was improperly accessed survive. Dittman

held that Pennsylvania employers owe a duty to their employees to "exercise reasonable care in

collecting and storing [employees'] personal and financial information on" employer computer

systems. 196 A.3d at 1048. Wawa argues that the employees' information was not compromised.

Although a data breach involving payment card data may not ultimately be starkly different from

a data breach involving a database that hosts confidential employee personally identifiable

information, the Court must accept the Employee Plaintiffs' allegations as true at this time. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged. The plausibility

standard is not akin to a 'probability requirement,' but it asks for more than a sheer possibility that

a defendant has acted unlawfully." Iqbal, 556 U.S. at 678.

       The Court must "assume all remaining factual allegations to be true, construe those truths

in the light most favorable to the plaintiff, and then draw all reasonable inferences from them."

Connelly v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir. 2016). Because the Employee Plaintiffs

have alleged that personally identifiable information, including social security numbers, was

improperly accessed through insecure Wawa computer systems, those are "enough facts to raise a

reasonable expectation that discovery will reveal evidence of' their claims. Phillips v. Cty. of

Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (quoting Twombly, 550 U.S. at 556). Therefore, the

Court will deny Wawa's motion to dismiss the Employee Plaintiffs' claims that employee




                                                 13
personally identifiable information, including social security numbers and other confidential

information, was allegedly exposed and improperly accessed.

II.        Overtime Allegations

           In Counts VI and VII of the Amended Complaint, the Employee Plaintiffs make unpaid

overtime claims under the Fair Labor Standards Act and the Pennsylvania Minimum Wage Act.

The basis for these claims appears to be (1) the misclassification of W awa assistant general

managers prior to 2015; and (2) unpaid wages for hours worked off the clock post-2015. The

FLSA includes a three-year statute of limitations. 29 U.S.C. § 255(a). A three-year statute of

limitations also applies to claims invoking the PMWA. 43 Pa. Stat. Ann.§ 260.9a(g).

       A.        Misclassification Claim

       To the extent the Employee Plaintiffs allege that assistant general managers were

misclassified as exempt from overtime prior to 2015, Wawa contends that such a misclassification

claim is time-barred because Wawa reclassified its assistant general managers as non-exempt in

late 2015, and any potential misclassification claims expired three years later, at the end of 2018.

Because Mr. McGlade filed his original complaint on January 10, 2020, Wawa argues that he was

over one year late with respect to any misclassification claim and should be precluded as falling

outside of the statute oflimitations. The Employee Plaintiffs did not address Wawa's contention

regarding the timeliness of any misclassification claim in their opposition to Wawa' s motion to

dismiss.

       The Employee Plaintiffs allege that "Wawa's decision to change the classification of

[assistant general managers] in 2015 to non-exempt from exempt is an acknowledgment that

[assistant general managers] had been misclassified up to that time." Mr. McGlade asserts that he




                                                14
was eligible to be paid out of the Gervasio settlement, but that he did not opt in to participate out

of fear of retaliation.

        On the face of the Amended Complaint, the conclusion is inescapable that any possible

claims for wage and hour violations based on the misclassification of assistant general managers

necessarily ended in 2015 after Wawa reclassified them as non-exempt. A plaintiff seeking unpaid

overtime wages as a result of being misclassified as exempt prior to December 2015 needed to file

suit within three years of that date, with few exceptions not pertinent here. 7 Thus, any timely

claims related to Wawa assistant general manager misclassification needed to be filed by the end

of 2018. Because Mr. McGlade did not file his original complaint until January 2020, any

misclassification claim for overtime pay while he was an exempt assistant general manager is

barred by the statute of limitations. While the Court notes that the Employee Plaintiffs' counsel

argued at oral argument that their claim is not one for misclassification but rather it is about being

required to work off the clock, Hearing Tr. 75: 16-18 ("It's not about misclassification. It's [about]

not allowing him to clock the time."), to be clear, any potential misclassification claims are barred

as untimely.

       B.       Off-the-Clock Claim

       Wawa contends that, because Mr. McGlade acknowledges that he was promoted from an

assistant to general manager in March 2017, he needed to bring any off-the-clock overtime claims

based on his time as an assistant by March 2020, three years after his promotion. Wawa argues

that these claims were raised for the first time in the Amended Complaint on July 27, 2020, four




       Neither side contests the application of the three-year statute of limitations period.


                                                    15
months after the statute of limitations expired. Thus, Wawa argues that Mr. McGlade's off-the-

    clock claim is time-barred.

           Mr. McGlade agrees that he had until March 2020 to timely file any wage and hour claims

within the respective three-year statutes of limitations under both the FLSA and PMWA.

However, he maintains that his off-the-clock claim was originally pled in his initial January 2020

complaint and, thus, he argues it was timely made.

                   1.     Relation Back

           Because Mr. McGlade's off-the-clock claim needed to brought by March 2020 to be timely

under the three-year statute limitations, and because the Amended Complaint was not filed until

July 2020, this claim would need to meet the rigors of Federal Rule of Civil Procedure 15(c) to

"relate back" to the original complaint, which was filed in January 2020, in order to be timely. 8

An amendment to a pleading relates back to the date of the original pleading when "the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out-or

attempted to be set out-in the original pleading." Fed. R. Civ. P. 15(c)(l)(B). The "application

of Rule 15(c) involves a search for a common core of operative facts in the two pleadings. As

such, the court looks to whether the opposing party has had fair notice of the general fact situation

and legal theory upon which the amending party proceeds." Bens el v. Allied Pilots Ass 'n, 387 F .3 d

298, 310 (3d Cir. 2004). An amended pleading "does not relate back ... when it asserts a new

ground for relief supported by facts that differ in both time and type from those set forth in the

original pleadings." Mayle v. Felix, 545 U.S. 644, 650 (2005).




8
        Krupski v. Costa Crociere Sp. A., 560 U.S. 538, 541 (2010) (noting that Rule 15(c) "governs when
an amended pleading 'relates back' to the date of a timely filed original pleading and is thus itself timely
even though it was filed outside an applicable statute of limitations").


                                                    16
           An amended complaint that asserts a different type of overtime claim, which occurred

    during a different time period, cannot relate back to the original complaint simply by invoking the

    words "overtime claim." 9 In Gordon v. Maxim Healthcare Services, Inc., a plaintiff initially

    alleged a failure to pay overtime wages in her original complaint. No. 13-cv-7175, 2014 WL

    3438007, at *5 (E.D. Pa. July 15, 2014). When her employer provided proof of payment for

    overtime, she filed an amended complaint alleging a failure to pay for hours worked on the next

    regularly scheduled payday. Id. The court found that, even though the newly alleged conduct

    arose from the plaintiffs employment and her employer's failure to pay her earned wages, it was

"based on factually and legally distinct circumstances" and her employer did not have fair notice

in the original complaint of the new claims. Id. The court then dismissed any claims that arose

more than three years before the amended complaint was filed. Id. That is also the case here.

                          a.      Textual Analysis

           Based on a plain reading of the original complaint, one would have to strain-ultimately

unsuccessfully-to find where an off-the-clock claim is alleged in the original complaint, even

liberally construing those allegations. The 13 paragraphs in the original complaint that allege an

FLSA claim never used the words "off the clock." Similarly, the PMWA claim asserted in three

paragraphs of the original complaint also failed to state that Mr. McGlade was alleging an off-the-

clock claim. Mr. McGlade alleged that Wawa failed to pay its assistant general managers overtime

because it misclassified them. Specifically, the claim was that Wawa knew "through its [General

Managers] and Area Managers that the primary duties of Mr. Mc Glade (while working as [assistant

general manager]) and other [assistants] were manual labor and non-exempt tasks." Compl. ,r 152.

Essentially, Mr. McGlade alleged that the assistant's position should not have been classified as


9
        Counsel for Employee Plaintiffs stated during oral argument that they were "not looking to relate
back" and their Amended Complaint was designed to "give [Wawa] a lot of detail." Hearing Tr. 74:21-24.


                                                   17
 exempt and he, and other Wawa assistant general managers, should have been compensated at the

 appropriate overtime rate for any time worked in excess of 40 hours per week. Nowhere in the

 original complaint does Mr. McGlade allege that he or other assistant general managers were

 required to work off the clock after they were reclassified as non-exempt at the end of 2015.

         Mr. McGlade did allege in his original complaint that Wawa "had a policy and practice of

 refusing to pay overtime compensation to its [assistant general managers] and similarly situated

 employees in comparable positions but holding different titles, for hours worked in excess of 40

hours per workweek." Id       ,r 148.   He alleged that Wawa "engaged in a widespread pattern and

practice of violating the [FLSA], as set forth" in the Gervasio complaint and, because Wawa settled

the Gervasio case, 10 Mr. McGlade argued that Wawa was "conceding the merit of Mr. McGlade's

claims for unpaid overtime wages while serving as a Wawa [assistant general manager]." Id               ,r,r
143-44. He then alleged that Wawa "knew or recklessly disregarded the fact that Mr. McGlade

and other [assistants] were primarily performing manual labor and non-exempt tasks" and that

Wawa failed to perform a "person-by-person analysis" of assistant general managers' job duties

and "institute[ed] a policy and practice that did not allow Mr. Mc Glade and other [assistant general

managers] to record all hours worked, and [failed] to post or keep a notice explain[ing] minimum

wage and overtime wage requirements." Id         ,r 151-52.
        Although this "policy and practice" was not specifically defined, a holistic review of the

original complaint leads to the conclusion that Mr. McGlade was asserting a misclassification

claim. Like Gordon, the factual and legal circumstances here regarding a misclassification claim


10
        The Gervasio case dealt with Wawa' s misclassification of its assistant general managers as exempt
under the FLSA and Wawa's subsequent failure to pay them overtime. Gervasio v. Wawa Inc., No. 17-cv-
245, 2018 WL 385189, at *1 (D.N.J. Jan. 11, 2018) (conditionally certifying an FLSA class of former
Wawa assistant general managers that worked at any time from January 10, 2015 through December 28,
2015). The court eventually approved a settlement between the parties in July 2019. See Gervasio (No.
17-cv-245), Doc. No. 112.


                                                   18
 on the one hand and an off-the-clock claim on the other are distinct, even if both claims concern

 employment with the same company. The former, as the Employee Plaintiffs point out, concerns

 a plaintiffs job duties and the type of tasks performed, whereas the latter concerns whether a

 plaintiff worked without being compensated at all. Am. Compl. ,i,i 123, 170-77, 297. The original

 complaint made no mention of Wawa's alleged practice of forcing assistant general managers to

 work "off the clock" but instead centered on misclassification. 11 Mr. McGlade alleged in his

 original complaint that Wawa failed to pay overtime to its assistants and incorporated by reference

 Gervasio, a misclassification case, arguing that the Gervasio settlement means he is "entitled to

be paid." Compl. ,i 144. The original complaint alleged that Wawa knew that "Mr. McGlade and

other [assistant general managers] were primarily performing manual labor and non-exempt tasks."

Id ,i 151. As should be clear, an analysis of the duties performed by employees is central to a

misclassification claim, not an off-the-clock claim. See, e.g., Babin v. Stantec, Inc., No. 09-cv-

 1160, 2010 WL 3363920, at *4 (E.D. Pa. Aug. 25, 2010).

        When compared to the allegations in the Amended Complaint, it becomes even clearer that

the original complaint contained only a misclassification claim. At the very least, the allegations

in the original complaint cannot be said to have put Wawa on notice that it was facing an overtime

claim for a policy that required employees to work off the clock. Mr. McGlade alleges in the

Amended Complaint that Wawa failed to pay its assistant general managers overtime after

reclassifying them as non-exempt at the end of 2015. Am. Compl. ,i 39. With those allegations,

Mr. McGlade asserts a different claim, one that covers a different time period than that in the

original complaint.



11
         While Mr. McGlade is correct that the Amended Complaint is the operative pleading and
supersedes the earlier complaint, for the purposes of relation back and whether Wawa was put on notice as
to these new claims, it is necessary to consider the original complaint for this specific purpose.


                                                   19
        Furthermore, Mr. McGlade asserts for the first time in the Amended Complaint that Wawa

directed its general managers to require assistant general managers to work off the clock to achieve

revenue and profit goals. Id. ,i 48. He alleges that he was required to work off the clock, either

before or after his normal shift, and that even after Wawa reclassified its assistant general managers

as non-exempt, he was not allowed to log overtime hours. Id. ,i,i 129, 138, 152. Mr. McGlade

alleges that later, as a general manager, he witnessed firsthand these off-the-clock "policies,

practices and procedures." Id. ,i 49. He asserts that assistant general managers "were regularly

required to work a substantial amount of time off the clock as part of their job duties." Id. ,i 128.

"[T]he [assistant] assigned to each store [was required to] work off the clock so as to avoid

detection and avoid Wawa's obligations to pay overtime." Id. ,i,i 132, 151, 169.

       The Amended Complaint also refers to the Gervasio case and specifically states that that

case dealt with misclassification. Id. ,i 117 ("[B]ecause Wawa had misclassified [assistants] as

exempt from coverage of the overtime provisions of the federal and state laws, Wawa refused to

pay these employees overtime. So, the [assistants] sued to recover what was owed to them."). The

Amended Complaint alleges that, despite Wawa' s reclassification of its assistant general managers

to non-exempt at the end of 2015, "Wawa senior management continued to enforce the old policies,

practices and procedures of not allowing [them] to collect overtime." Id. ,i 138. Thus, the

Amended Complaint alleges that despite Plaintiffs' reclassification, Wawa willfully continued an

unwritten policy of "having non-exempt [assistant general managers], like Mr. McGlade, continue

to work overtime 'off the clock' and without legally mandated overtime compensation." Id. ,i 144.

       Perhaps acknowledging that no such off-the-clock claim was apparent on the face of the

original complaint, counsel for Employee Plaintiffs stated during oral argument that he was "going

to paraphrase" the original complaint and then he described how Wawa allegedly had "to keep




                                                 20
 people off the clock" to meet profit goals. Hearing Tr. 75:3-7. Counsel asserted that Mr. McGlade

 was not actually bringing a misclassification claim and that misclassification was only referenced

to "show that Wawa was underpaying people under both scenarios." Id. at 73:18-19. Counsel

argued that Wawa stores were given a mandate not to exceed their budget, which meant that stores

had "to keep people off-the-clock and [not] pay overtime." Id. at 75:3-7. Counsel also stated that

the off-the-clock claim was present in the original complaint because it included the allegation that

Wawa had a "policy and practice that did not allow Mr. McGlade and other [assistant general

managers] to record all hours work .... They didn't let him clock the time." Id. at 75:12-16.

         The Court posed to Wawa' s counsel the question of whether the words "off the clock" were

"magic words." Id. at 91 :2-3. Wawa's counsel responded in the affirmative and stated that

including such a description in the original complaint would have put Wawa "on notice that the

allegation is that [Wawa was] forcing people to work without letting them clock in." 12 Id. at 91 :4-

13. Wawa's counsel also argued that the practice alleged in the original complaint, namely, that

Wawa "did not allow Mr. McGlade and other [assistant general managers] to record all hours

worked," was in fact describing the misclassification of assistants "because when [they were]

classified as salaried people, they didn't have the opportunity to record their time." Id. at 91: 14-

20. In its post-oral argument brief, Wawa then also argued that the original complaint "failed to

even attempt to plead an off-the-clock claim, [and] it did not put Wawa on 'fair notice' of such a

claim for purposes of Rule 15(c)(1 )(B)." Additionally, Wawa asserts that, after it argued to counsel

for the Employee Plaintiffs that the misclassification claim was time-barred, the Amended




12
        Wawa's counsel initially stated that Wawa was not specifically arguing that it did not receive notice
but was instead arguing that "two different theories" that arise from the same employment and under the
same basic statutory scheme do not relate back under Rule 15 "if they're two different theories." Hearing
Tr. 59:1-4.


                                                     21
Complaint "swapped in an entirely new theory of liability based on different facts and a different

time period."

        When explaining to the Court that Plaintiffs were not arguing to relate the "off-the-clock"

claim back, counsel for the Employee Plaintiffs stated that paragraph 152 of the original complaint

"is the key." Hearing Tr. 74:25. But, as Wawa points out, the focus of that paragraph relates to

Wawa's purported "failure to perform a person-by-person analysis of Mr. McGlade's and other

[assistant general managers'] job duties," and such an analysis is only relevant for a

misclassification claim-not a claim that Wawa had a policy which required employees to work

off the clock. Compl. 1 152. Counsel for the Employee Plaintiffs stated in reply that the original

complaint "doesn't say off the clock, it doesn't say misclassification. It says you haven't paid

overtime since the time that Mr. McGlade became (an assistant] up until March of 2017 when he

ceased to be one." Hearing Tr. 74:15-18. Counsel is indeed correct: the original complaint does

not specifically state "misclassification" or "off the clock." However, based on the original

complaint's allegations, overall context, and reliance on Gervasio, the overtime claims in the

original complaint were entirely based on misclassification-not an allegation that Wawa required

its assistant general managers to work off the clock. Thus, the Amended Complaint does not relate

back to the original complaint.

       Because these new off-the-clock allegations were not in the original complaint, Wawa was

never put on notice as to those overtime claims, which are factually and legally different from

misclassification claims.

       As the Third Circuit Court of Appeals has held, "only where the opposing party is given

'fair notice of the general fact situation and the legal theory upon which the amending party

proceeds' will relation back be allowed." Glover v. F.D.I.C., 698 F.3d 139, 146 (3d Cir. 2012)




                                               22
(quoting Bense!, 387 F.3d at 310). Thus, the off-the-clock allegations in the Amended Complaint

do not relate back to the original complaint, and, as a result, they fall outside of the three-year

statute of limitations and are untimely.

                2.     Equitable Tolling

        Certain otherwise time-barred claims may still be asserted when equitable tolling applies.

This, however, is not one of those times.

        "Equitable tolling 'can rescue a claim otherwise barred as untimely by a statute of

limitations when a plaintiff has been prevented from filing in a timely manner due to sufficiently

inequitable circumstances."' Cunningham v. M & T Bank Corp., 814 F.3d 156, 160 (3d Cir. 2016)

(quoting Santos ex rel. Beato v. United States, 559 F.3d 189, 197 (3d Cir. 2009)). Our Court of

Appeals has looked to three principal, but not exclusive, situations in which equitable tolling may

be appropriate: "(1) where the defendant has actively misled the plaintiff respecting the plaintiffs

cause of action; (2) where the plaintiff in some extraordinary way has been prevented from

asserting [his or] her rights; or (3) where the plaintiff has timely asserted [his or] her rights

mistakenly in the wrong forum." D.JS.-W by Stewart v. United States, 962 F.3d 745, 750 (3d

Cir. 2020) (citation omitted).

       Wawa argues that equitable tolling does not save Mr. McGlade's otherwise untimely

claims because nothing he alleges meets the standard necessary for equitable tolling.          The

Employee Plaintiffs contend that they followed this Court's directive in filing their Amended

Complaint by "bolstering the factual averments of both their claims for losses from the data breach

and wage and hour violations." Be that as it may, this could not have been selectively heard to

mean that Mr. McGlade was free to raise untimely, and entirely new, claims.




                                                23
         In terms of the standards for equitable tolling, Mr. McGlade does not assert that Wawa

 actively misled him, nor is there evidence for the Court to so find. Likewise, Mr. McGlade has

 not timely asserted his rights but in the wrong forum. And, there seems to be no extraordinary

 obstacle that has prevented Mr. McGlade from asserting his rights. 13

         Mr. McGlade chose not to address equitable tolling in his opposition to Wawa's motion to

 dismiss, despite Wawa raising it. During oral argument, counsel for the Employee Plaintiffs

 informed the Court that Plaintiffs were not arguing for equitable tolling because they "think the

 first Complaint encompasses the wage and hour claim." Hearing Tr. 76:23-25. Regardless, the

 Court finds that the Amended Complaint's untimely off-the-clock claim is not otherwise saved by

 equitable tolling, and Wawa's motion to dismiss Counts VI and VII is granted.

                                                CONCLUSION

         For the reasons set forth in this Memorandum, the Court grants in part and denies in part

Wawa's motion to dismiss. An appropriate order follows.




13
          At best, as a final effort to invoke equitable tolling, Mr. McGlade explains his decision not to join
the Gervasio class-which dealt with a misclassification claim, not an off-the-clock claim-for fear of
retaliation. Notwithstanding the fact that over 300 other Wawa assistant general managers did join, such a
reason is usually found to be an inappropriate ground for equitable tolling of the statute of limitations.
Arizmendi v. Lawson, 914 F. Supp. 1157, 1162 (E.D. Pa. 1996) ("Plaintiffs purported fear of employer
retaliation is not a ground for equitable tolling."). There is no compelling reason to find differently here,
given that Mr. McGlade only alleges that "Wawa's oppressive environment" prevented him and others from
pursuing their claims or opting in to the Gervasio class. Am. Compl. 1298.


                                                     24
